Citation Nr: 1442758	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-24 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to in increased initial rating for asbestos-related pleural disease, rated as 10 percent disabling prior to March 14, 2011, and 30 percent disabling thereafter.  

2.  Entitlement to an initial compensable rating for bilateral hearing loss.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1960 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral hearing loss and asbestos-related pleural disease and assigned noncompensable disability ratings.  

A July 2011 rating decision increased the disability rating for asbestos-related pleural disease to 10 percent disabling.  A subsequent April 2012 rating decision increased the disability rating to 30 percent.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the June 2014 Appellant's Brief, it appears as if the representative is alleging a worsening of the Veteran's disability(ies).  See Appellant's Brief, p. 6.  In addition to noting the Veteran was last afforded a VA examination in March 2011, the representative also stated that, "[w]hen a Veteran claims that his disorder is worse than when originally rated, ..., VA's duty to assist includes providing him with a new examination." 

If the Veteran alleges a worsening of his service-connected disability, the claim must be remanded for a new examination.  Snuffer v. Grober, 10 Vet. App. 400 (1997).  Additionally, as it remains unclear as to which disability(ies) the representative is referring to, the Board will remand the increased rating claims for bilateral hearing loss and asbestos-related pleural disease.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination for the purposes of assessing the current severity of his bilateral hearing loss.  The claims file must be made available to the examiner.  

All pertinent symptomatology and findings must be reported in detail.  All necessary special studies or tests are to be accomplished. 

2.  Schedule the Veteran for a VA examination to assess the current severity of his asbestos-related pleural disease.  The claims file must be made available to the examiner.  

All pertinent symptomatology and findings must be reported in detail.  All necessary special studies or tests are to be accomplished. 

3.  Reajduciate the claims on appeal.   If any benefit remains denied, issue a supplemental statement of the case (SSOC).  Then, return the case to the Board, if otherwise in order.  
	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



